DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim(s) 1-20 are currently pending examination. Claim(s) 1, 8 & 15 have been amended. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 was filed after the mailing date of the Non-Final Action on 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Applicant filed amendment to claims on 05/05/2022 to remedy the rejection(s). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-9, 11, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baveja et al. (US 10,103,995 B1) and further in view of ANTONY (US 2015/0095505 A1). 
Re Claim 1, 8 & 15, Baveja teaches an information processing device comprising: 
a virtualizer configured to operate as a proxy of hardware on the hardware; (Baveja; FIG. 1-3 Col. 9 Ln. 50 – Col. 13 Ln. 54; A service appliance (virtualizer) operated as proxy of a hardware device.) 
at least one virtual machine configured to function as a part of a process control system on the virtualizer; (Baveja; FIG. 1-3 Col. 9 Ln. 50 – Col. 13 Ln. 54; A virtual machine function as a part of the service appliance (virtualizer).) 
Baveja does not explicitly suggest an address duplication determiner configured to: transmit an address of the at least one virtual machine to an external network when the external network is connected to the hardware; and determine duplication of the address in accordance with a reply from the external network; and an address duplication manager configured to cut a connection between the virtual machine and the external network when the duplication of the address is detected.  
However, in analogous art, ANTONY teaches 
an address duplication determiner configured to: (ANTONY; Background, Summary; FIG. 1-4; ¶ [0019]; The embodiment(s) detail a management server for the duplication detection of addresses.) 
transmit an address of the at least one virtual machine to an external network when the external network is connected to the hardware; and (ANTONY; Background, Summary; FIG. 1-4; ¶ [0018]-[0035] The sending of data that indicates the duplication of an address to a user/device outside of the network.) 
determine duplication of the address in accordance with a reply from the external network; and (ANTONY; Background, Summary; FIG. 1-4; ¶ [0018]-[0038] The sending of data that indicates the duplication of an address to a user/device outside of the network based on transmitted information.) 
an address duplication manager configured to cut a connection between the virtual machine and the external network when the duplication of the address is detected. (ANTONY; Background, Summary; FIG. 1-4; ¶ [0018]-[0038]; The disconnection of a virtual machine having an associated duplicated address based on detection.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Baveja in view of ANTONY to detect duplicate addresses for the reasons detecting and disconnecting devices on a network based on address duplication. (ANTONY Abstract) 

Re Claim 2, 9 & 16, Baveja-ANTONY discloses the information processing device according to claim 1, wherein the address duplication manager connects the virtual machine to the external network to be capable of communicating with each other when the duplication of the address is not detected. (ANTONY; Background, Summary; FIG. 1-4; ¶ [0018]-[0038]; The embodiment(s) detail internetwork communication.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Baveja in view of ANTONY to detect duplicate addresses for the reasons detecting and disconnecting devices on a network based on address duplication. (ANTONY Abstract) 

Re Claim 4, 11 & 18, Baveja-ANTONY discloses the information processing device according to claim 1, further comprising: 
a virtual switch controller configured to block or filter communication between the virtual machine and the external network of which addresses are duplicated to cut the communication between the virtual machine and the external network of which the addresses are duplicated. (ANTONY; Background, Summary; FIG. 1-4; ¶ [0018]-[0038]; The disconnection of a virtual machine having an associated duplicated address based on detection.) 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify Baveja in view of ANTONY to detect duplicate addresses for the reasons detecting and disconnecting devices on a network based on address duplication. (ANTONY Abstract) 

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baveja et al. (US 10,103,995 B1), in view of ANTONY (US 2015/0095505 A1) and further in view of CLARK (US 2010/0257269 A1). 
Re Claim 3, 10 & 17, Baveja-ANTONY discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: a virtual machine monitor configured to acquire an address of the virtual machine, wherein the address duplication determiner determines the duplication of the address acquired by the virtual machine monitor.  
However, in analogous art, CLARK teaches further comprising: 
a virtual machine monitor configured to acquire an address of the virtual machine, (CLARK; FIG. 1-4; ¶ [0015]-[0024]; The embodiment(s) detail configuring addresses of a virtual machine.) 
wherein the address duplication determiner determines the duplication of the address acquired by the virtual machine monitor. (CLARK; FIG. 1-4; ¶ [0015]-[0024]; The embodiment(s) detail determining when a virtual machine and associated address is duplicated by a management monitor.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-ANTONY in view of CLARK to determine address duplication for the reasons of offloading and replicating virtual machines. (CLARK Abstract) 

Claim(s) 5-7, 12-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baveja et al. (US 10,103,995 B1), in view of ANTONY (US 2015/0095505 A1) and further in view of Brown et al. (US 2015/0128245 A1). 
Re Claim 5, 12 & 19, Baveja-ANTONY discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: an address setting changer configured to change the address of the virtual machine of which the address is duplicated, wherein the address duplication determiner determines duplication of an unassigned address on the external network to determine whether the unassigned address has already been used, and wherein the address setting changer sets the unassigned address as an address of the virtual machine of which the address is duplicated when the duplication of the address is not detected as a result of the determination of the duplication of the unassigned address.  
However, in analogous art, Brown teaches further comprising: 
an address setting changer configured to change the address of the virtual machine of which the address is duplicated, (Brown; FIG. 1-6; ¶ [0044]-[0079]; The embodiment(s) detail changing IP address of duplicated virtual machines.) 
wherein the address duplication determiner determines duplication of an unassigned address on the external network to determine whether the unassigned address has already been used, and (Brown; FIG. 1-6; ¶ [0044]-[0079]; The system determines when an IP address is duplicated, utilized, unassigned and in an external/cloud network.) 
wherein the address setting changer sets the unassigned address as an address of the virtual machine of which the address is duplicated when the duplication of the address is not detected as a result of the determination of the duplication of the unassigned address. (Brown; FIG. 1-6; ¶ [0044]-[0079]; The setting of addresses to virtual machines, duplications and detection.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-ANTONY in view of Brown to detect duplication for the reasons of matching and assigning IP addresses to virtual machines. (Brown Abstract). 

Re Claim 6, 13 & 20, Baveja-ANTONY discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: a notifier configured to notify an outside that the duplication of the address is detected.  
However, in analogous art, Brown teaches further comprising: 
a notifier configured to notify an outside that the duplication of the address is detected. (Brown; FIG. 1-6; ¶ [0044]-[0079]; The notification of address duplication.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-ANTONY in view of Brown to detect duplication for the reasons of matching and assigning IP addresses to virtual machines. (Brown Abstract). 

Re Claim 7 & 14, Baveja-ANTONY discloses the information processing device according to claim 1, yet does not explicitly suggest further comprising: a link monitor configured to detect that the external network is connected to the hardware, wherein the address duplication manager instructs the address duplication determiner to determine the duplication of the address when the link monitor has detected that the external network is connected to the hardware.
However, in analogous art, Brown teaches further comprising: 
a link monitor configured to detect that the external network is connected to the hardware, (Brown; FIG. 1-6; ¶ [0044]-[0079]; The system monitor and detect connections and transmissions to an external network.) 
wherein the address duplication manager instructs the address duplication determiner to determine the duplication of the address when the link monitor has detected that the external network is connected to the hardware. (Brown; FIG. 1-6; ¶ [0044]-[0079]; The system determine if an address is duplicated and connected to cloud/external network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baveja-ANTONY in view of Brown to detect duplication for the reasons of matching and assigning IP addresses to virtual machines. (Brown Abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443